Exhibit 10.3

TERMINATION OF SPLIT DOLLAR AGREEMENT

     THIS TERMINATION OF SPLIT DOLLAR AGREEMENT, entered into this 31st day of
July, 2008, by and among Enzo Biochem, Inc., a New York corporation (hereinafter
the “Company”), and Barry W. Weiner, Shahla Rabbani Weiner, and Robert H. Cohen,
as trustees under The Elazar Rabbani 1998 Irrevocable Insurance Trust Agreement
(Existing Insurance), dated December 10, 1998 (hereinafter the “Trust”), and is
acknowledged and agreed to by Elazar Rabbani, an individual residing in the
State of New York (hereinafter referred to as the “Employee”).

     WITNESSETH THAT:

     WHEREAS, the Employee is employed by the Company; and

     WHEREAS, the Company is the owner of a policy or policies of life insurance
insuring the life of Employee (hereinafter referred to individually as a
“Policy” and collectively as the “Policies”); and

          WHEREAS, on December 10, 1998, the Company and Employee entered into a
Split Dollar Agreement (hereinafter referred to as the “SDA”) whereby Company
agreed to pay the premiums due under the Policies, the Company is entitled upon
termination of the SDA to an amount equal to the sum of the cash value on the
date of the SDA plus the sum of the Company’s net contributions and the Employee
and the beneficiaries from time to time designated by the Employee are entitled
to all other proceeds; and

     WHEREAS, on December 30, 1998, the Employee executed an Absolute Assignment
of Interest in Split Dollar Agreement whereby the Employee transferred the
Employee’s entire interest in the Policies under the terms of the SDA to the
Trust; and

--------------------------------------------------------------------------------



     WHEREAS, on June 30, 2008, pursuant to Article VII of the SDA, the Trust
provided

notice to the Company of its intent to terminate the SDA as to the Policies; and

     WHEREAS, pursuant to Article IV of the SDA, the Trust has agreed to pay the
Company Six Hundred and Seven Thousand Three Hundred and Ten Dollars and
Seventeen Cents ($607,310.17), no later than July 31, 2008, as the sum of the
premiums paid by the Company on the Policies and the cash value of the Policies
on the date of the SDA; and

     WHEREAS, in anticipation of the Trust’s reimbursement of the premiums on
the Policies paid by the Company and the cash value of the Policies on the date
of the SDA, the Company has assigned the Policies to the Trust;

     NOW THEREFORE, in consideration of the payment to the Company by the Trust,
the assignment of the Policies to the Trust, and the mutual promises contained
herein, the parties hereto agree as follows:

     1.      Ownership of Policies.

             The Trust shall be the sole and absolute owner of the Policies, and
may exercise all ownership rights granted to the owner thereof by the terms of
the Policies.

     2.     Payment to Company.

             On this same day, the Trust has agreed to pay the Company Six
Hundred and Seven Thousand Three Hundred and Ten Dollars and Seventeen Cents
($607,310.17), no later than July 31, 2008, as the sum of the reimbursement to
the Company in full satisfaction of all premiums paid by the Company on the
Policies and the cash value of the Policies on the date of the SDA.

2

--------------------------------------------------------------------------------



     3.     Assignment of Policies.

             The Company executed on this same day an Assignment that assigned
the Policies to the Trust, free and clear of all encumbrances.

     4.     Collection of Death Proceeds.

             (a) Upon the death of the Employee, the beneficiary or
beneficiaries designated by the Trust shall collect the death benefits provided
under the Policies.

             (b) Upon the death of the Employee, the Company shall have no right
whatsoever to receive any portion of the death benefit payable under any Policy.
The entire death benefit provided under each Policy, if any, shall be paid
directly to the beneficiary or beneficiaries designated by the Trust, in the
manner and in the amount or amounts provided in the beneficiary designation
provision of each Policy.

     5.     Insurer Not a Party. The Insurer shall be fully discharged from its
obligations under the Policies by payment of the death benefits under the
Policies to the beneficiary or beneficiaries named in the Policies, subject to
the terms and conditions of the Policies. In no event shall the Insurer be
considered a party to this Agreement, or any modifications or amendments hereof.
No provision of this Agreement, nor of any modifications or amendments hereof,
shall in any way be construed as enlarging, changing, varying, or in any other
way affecting the obligations of the Insurer as expressly provided in the
Policies.

     6.     Amendment. This Termination Agreement may not be amended, altered or
modified, except by a written instrument signed by the parties hereto, or their
respective successors or assigns.

3

--------------------------------------------------------------------------------



     7.     Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns (including, without
limitation, the surviving entity as a result of a merger or other acquisition of
the Company), and the Trust.

     8.     Notices. Any notice, consent or demand required or permitted to be
given under the provisions of this Agreement shall be in writing, and shall be
signed by the party giving or making the same. If such notice, consent or demand
is mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Company. The date of such mailing shall be deemed the date of
notice, consent or demand.

     9.     Arbitration. All claims, disputes or other matters in question
arising out of this Agreement shall be determined by arbitration which, unless
the parties mutually agree otherwise, shall be determined by and in accordance
with the Commercial Rules of the American Arbitration Association.

     10.   Governing Law. This Agreement, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of New
York.

4

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.

              COMPANY              ATTEST:    ENZO BIOCHEM, INC.               
  By:
/s/ Barry Weiner
      Barry Weiner, President    /s/ _______________, ____________(Title)       
                          TRUST                               WITNESS:    Barry
W. Weiner, Trustee under The Elazar        Rabbani 1998 Irrevocable Insurance
Trust        Agreement (Existing Insurance) (dated 12/10/98)             /s/  
/s/ Barry W. Weiner        Barry W. Weiner                                     
     WITNESS:    Shahla Rabbani Weiner, Trustee under The Elazar        Rabbani
1998 Irrevocable Insurance Trust        Agreement (Existing Insurance) (dated
12/10/98)             /s/   /s/ Shahla Rabbani Weiner        Shahla Rabbani
Weiner                WITNESS:    Robert H. Cohen, Trustee under The Elazar     
  Rabbani 1998 Irrevocable Insurance Trust        Agreement (Existing Insurance)
(dated 12/10/98)             /s/   /s/ Robert H. Cohen        Robert H. Cohen   
                                                 Acknowledged and               
                                 Agreed to by:              EMPLOYEE     
WITNESS:  /s/   /s/ Elazar Rabbani        Elazar Rabbani   


5

--------------------------------------------------------------------------------